DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s amendment and response filed 1/21/2022, which amended claims 20 and 28, and cancelled claims 1 and 11, has been entered.  Claims 20-32 are pending.  Claims 2-10 and 12-19 were previously cancelled.  Claims 22 and 23 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 20, 21 and 24-32 have been examined on the merits with respect to the elected species.
Claim Rejection - Withdrawn
The rejection of claims 20, 21 and 24-32 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s claim amendments.
Claim Rejections - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a). 

Claims 20, 21, 25-29, and 31 remain rejected under 35 U.S.C. § 103(a) as obvious over Zhang et al. (BJU Int., Vol. 96, pp. 1120–1125 (2005); cited in the IDS dated 8/31/2020) as evidenced by Wakitani et al. (Osteoarthritis and Cartilage, Vol. 10, pp. 199-206; 2002; cited in the IDS dated 8/31/2020) and Pittenger et al. (Science, Vol. 284, pp. 143-147; 1999; cited in the IDS dated 8/31/2020), taken in view of Naughton et al. (U.S. Patent No. 5,842,477; 1998; cited in the IDS dated 8/31/2020) Le Blanc et al. (Scandinavian Journal of Immunology, Vol. 57, pp.11-20; 2003; cited in the IDS dated 8/31/2020) and Charrier et al. (Experimental Hematology, Vol. 30, pp. 1051-1060; 2002; cited in the IDS dated 8/31/2020).
As noted previously, claim 21 is interpreted where bladder tissue injury includes external causes including surgery.  
Regarding claims 20, 21 and 31, in view of the above claim interpretation, Zhang teaches a method of transplanting stem cells in vivo where mesenchymal cells were isolated from bone marrow aspirate and subsequently cultured (i.e., in vitro) to obtain a stem cell population (i.e., a cell population which necessarily contains stem cells, including both bone marrow mesenchymal cells (BMMSCs) and endothelial progenitor cells (EPCs); page 1121, column 1, paragraph 2).  The mesenchymal cells and endothelial progenitor cells of Zhang were transplanted into test patients for bladder surgery (page 1121, column 3, paragraph 3; i.e., bladder tissue is injured as a result of trauma due to surgery).  
As evidenced by Wakitani, Wakitani indicates that mesenchymal cells in bone marrow contain progenitor cells of some mesenchymal tissues (Wakitani, Abstract; page 199, column 1, paragraph 2).  Regarding whether a cell population necessarily contains stem cells, including both bone marrow mesenchymal cells (BMMSCs) and endothelial progenitor cells (EPCs)), Pittenger provides further evidence that adult bone marrow also contains mesenchymal stem cells (MSCs), which contribute to the regeneration of mesenchymal tissues such as bone, cartilage, muscle, ligament, tendon, adipose, and stroma (page 143, column 1, paragraph 1).  
Pittenger also indicates that in vitro and animal implant studies have indicated that there is either a multipotent MSC or the populations are mixtures of committed progenitor cells, each with restricted potential (page 143, column 1, paragraph 1).  
Therefore, in light of the evidence provided by Wakitani and Pittenger, Zhang inherently teaches that stems cells within the same cell population have both BMMSCs and EPCs since such a cell population inherently includes BMMSCs and EPCs.
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same chromogenic and fluorogenic compound substrate as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
With regard to claim 25, Zhang teaches that several sources for cells are available and that BMMSCs (i.e., BMMSCs and EPCs) are an attractive source since they are obtained from the individual receiving the graft (i.e., autologous; page 1121, column 3, paragraph 3).
Regarding claim 26, the BMMSCs (and EPCs) in the teachings of Zhang (as evidenced by Wakitani and Pittenger) can be differentiated, since they have the ability to differentiate (See, e.g., Wakitani Abstract). 
Regarding claim 27, the BMMSCs (and EPCs) in the teachings of Zhang (as evidenced by Wakitani and Pittenger) differentiate into bladder tissue (page 1123, column 2, paragraph 2).  Zhang teaches that a complete urothelial lining was evident in the augmented bladders (page 1123, column 2, paragraph 2).  Histologically, the BMSC (i.e., BMMSCs and EPCs) seeded grafts had prominent smooth muscle regeneration throughout the entire graft (page 1123, column 2, paragraph 2).  
Regarding claims 28 and 29, Zhang teaches that the BMMSCs (i.e., BMMSCs and EPCs) were put onto a SIS (small intestinal submucosa) scaffold (i.e., a scaffold, a thin-film scaffold), cultured (i.e., the BMMSCs are adhered to the scaffold), and then BMMSCs (i.e., BMMSCs and EPCs) and scaffold were transplanted onto existing bladder tissue of the subject (page 1121, column 3, paragraph 3).  
Regarding claim 20 and the claimed cell surface markers, it is additionally noted that Pittenger provides further evidence that when MSCs are isolated, they are a single phenotype population that is 98% homogeneous (pure) and are CD29 and CD44 positive (via flow cytometry; page 144; column 1, paragraph 1).  
Zhang (as evidenced by Wakitani and Pittenger) does not teach that the isolated MSCs are CD29, CD44, CD105 and CD166 positive and that the MSC population is at least 98% pure.
Further, Zhang does not teach that the isolated EPCs are CD34 and CD133 positive and that the EPC population is at least 98% pure.
Naughton teaches that mesenchymal stem cells and progenitor cells can be obtained from the patient (i.e., autologous) and can be from convenient sources (e.g., bone, bone marrow, or various sources of undifferentiated human mesenchyme; column 6, line 10; column 10, lines 38-66). 
Naughton further teaches that mesenchymal stem cells and progenitor cells may be readily isolated by disaggregating an appropriate tissue which is to serve as the source of the cells, which may be accomplished using techniques known to those skilled in the art (e.g., the tissue can be disaggregated mechanically and/or treated with digestive enzymes and/or chelating agents; column 11, lines 1-19).  
Naughton further teaches that once the tissue has been reduced to a suspension of individual cells, the suspension can be fractionated into subpopulations from which stromal cells (i.e., mesenchymal stem cells and progenitor cells) can be obtained (column 11, lines 21-24).  Naughton also teaches that this may also be accomplished using standard techniques for cell separation (e.g., selective destruction of unwanted cells (negative selection), separation based upon differential cell agglutinability in the mixed population, differential adherence properties of the cells in the mixed population, filtration, conventional and zonal centrifugation, centrifugal elutriation (counter-streaming centrifugation), unit gravity separation, counter current distribution, and fluorescence-activated cell sorting; column 11, lines 24-36). 
Le Blanc teaches that it is known in the art that MSCs are inherently CD29, CD44, CD105 and CD166 positive (Abstract; page 13, column 2, paragraph 3).
Le Blanc also teaches that it was known in the art the MSCs can be isolated from bone marrow and have been characterized phenotypically as non-hematopoietic cells as they do not express CD34 or CD45 (page 11, column 2, paragraph 1).  Le Blanc further provides evidence that it was known in the art that MSCs can be identified by flow cytometry, they show extensive proliferative capacity without the loss of phenotype and retain the ability to differentiate into several mesenchymal lineages (e.g., bone (osteocytes) cartilage (chondrocytes), adipose (adipocytes) and muscle (myocytes)) both in vitro and in vivo (page 11, column 2, paragraph 1, to page 12, column 1, paragraph 1).  
Le Blanc further teaches that the cultured MSCs that were isolated from second to third passage comprised a single phenotypic population by flow cytometric and immunohistochemical analysis of surface-expressed antigens (page 13, column 2, paragraph 2; interpreted as a purity greater than 98%).  The MSCs were uniformly positive for CD29, CD44, CD105 and CD166 (page 13, column 2, paragraph 2).  
Charrier teaches that bone marrow lineage negative cells were first incubated with PBS/human serum to prevent nonspecific binding and then incubated on ice with monoclonal antibodies specific for CD34 and CD133 (page 1052, column 2, paragraph 2).  Acquisition and analysis of lineage negative cells were performed where viable cells were analyzed (page 1052, column 2, paragraph 2).  CD34+ CD133+ cells were sorted before and after in vitro expansion.  CD34+ CD133+ cell fractions were sorted by flow cytometry with a purity at least 98% (page 1053, column 2, paragraph 4).  
A person of ordinary skill in the art would have been motivated to combine the teachings of Naughton, Le Blanc and Charrier with the teachings of Zhang (as evidenced by Wakitani and Pittenger) since Naughton, Le Blanc and Charrier further expand on the purity level of the cells via flow cytometric techniques and provide that it was known in the art that MSCs are CD29, CD44, CD105 and CD166 positive, EPCs are CD34 and CD133 positive and that both high purity MSC and EPC isolates can be obtained.  
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the above references since they are involved in tissue engineering, MSC and EPC cell culture, and that by doing so provides an advantage to the teachings of Zhang by providing higher purity level of MSCs and EPCs via flow cytometric techniques. 
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant argues that the rejection does not provide any reasoning for why the skilled artisan would select the claimed cell populations (CD29+, CD44+, CD 105+, and CD 166+ MSCs and CD34+ and CD 133+ EPCs) and purify them to 98% purity (Reply, page 5), which appears to be an argument based on motivation and expectation of success.  Such an argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
As noted above, in light of the evidence provided by Wakitani and Pittenger, Zhang inherently teaches that stems cells within the same cell population have both BMMSCs and EPCs since such a cell population inherently includes BMMSCs and EPCs (see also the above paragraphs concerning inherency, MPEP §§ 2112 (II), 2112.01(II), and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); expressly incorporated herein). 
With regard to Applicant’s argument that Zhang does not identify the above cell populations as being responsible for the described benefits, that there is nothing in the cited references that would indicate that these two claimed cell types should be selected from the cells of Zhang and that purified versions of those cells should be used for tissue regeneration (Reply, page 6), Applicant’s arguments are not persuasive in view of the combined teachings and rationale for obviousness.  Applicant’s arguments are also not persuasive in view of the above paragraphs concerning motivation and expectation for success (expressly incorporated herein).
As noted in the combined teachings above, mesenchymal stem cells and progenitor cells may be readily isolated by disaggregating an appropriate tissue source of the cells using techniques known to those skilled in the art, and once the tissue has been reduced to a suspension of individual cells, the suspension can be fractionated into subpopulations from which stromal cells (i.e., mesenchymal stem cells and progenitor cells) can be obtained using standard techniques for cell separation (Naughton column 11, lines 1-8 and lines 21-36), which includes fluorescence-activated cell sorting (FACS) where isolated MSCs are 98% homogenous (i.e., a 98% purity; see Pittenger, page 144 column 1 , paragraph 1).  
Also noted above, the combined teachings teach that it is known in the art that MSCs are inherently CD29+, CD44+, CD105+ and CD166+, can be isolated from bone marrow, and are phenotypically characterized as non-hematopoietic cells (i.e., they do not express CD34 or CD45; Le Blanc, Abstract; page 11, column 2, paragraph 1, page 13, column 2, paragraph 3).  MSCs can be identified by flow cytometry, they show extensive proliferative capacity without the loss of phenotype and retain the ability to differentiate into several mesenchymal lineages (e.g., bone (osteocytes) cartilage (chondrocytes), adipose (adipocytes) and muscle (myocytes)) both in vitro and in vivo (Le Blanc, page 11, column 2, paragraph 1, to page 12, column 1, paragraph 1).  The combined teachings also teach that cultured MSCs that were isolated from second to third passage comprised a single phenotypic population by flow cytometric and immunohistochemical analysis of surface-expressed antigens, where the MSCs were uniformly positive for CD29, CD44, CD105 and CD166 (Le Blanc, page 13, column 2, paragraph 2; interpreted as a purity greater than 98%).  
A person of ordinary skill in the art having knowledge of what is well known in the art concerning mesenchymal stem cell culture and isolation (via such techniques as FACS), as well as what is taught in the above combined teachings, such a person of ordinary skill in the art would process and prepare MSCs and EPCs from bone marrow aspirates.  Further, a person of ordinary skill in the art, based on elementary and well-known techniques in cell culture and cell purification would know how to further process isolated MSCs and EPCs and provide the necessary reagents, or growth factors to either maintain MSCs and EPCs in an undifferentiated state, or drive them to a specific cell lineage and utilize such cells within a method of transplanting stem cells (i.e., MSCs and EPCs) into test patients for bladder surgery in which such cells differentiate into bladder tissue where  a complete urothelial lining was evident in the augmented bladders. 
It is noted that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id.  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Claim 24 remains rejected under 35 U.S.C. § 103(a) as obvious over Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, as applied to claims 20, 21, 25-29, and 31, above, taken further in view of Soler et al. (Therapy, Vol. 6, No. 2. pp. 177-184; published 3/2009; cited in the IDS dated 8/31/2020). 
The teachings of Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, are herein relied upon.
Regarding claim 24, the cited references do not teach that the regenerated bladder is for a spina bifida patient.
Soler teaches that neurogenic bladder is the term used to describe the alterations in bladder function provoked by neurologic dysfunction due to disease or injury (page 177, column 1, and paragraph 1).  The most common cause of neurogenic bladder in children is neurospinal dysraphism, more commonly known as spina bifida (page 177, column 1, paragraph 1).  Soler teaches that the main goals of treating neurogenic bladder are to maintain renal function by preserving the upper urinary tract, and improving the quality of life by reducing complications (page 177, column 1, paragraph 2).  
Soler teaches that regenerative medicine offers potential new therapeutic options for congenital diseases, trauma, cancer, inflammation or other conditions in which organ structure and function are damaged or completely lost (page 178, column 1, paragraph 2).  In the case of neurogenic bladders, regenerative techniques could be used locally, at the level of the bladder and stem cells, an aspect of regenerative medicine, could have therapeutic value in neurologic disorders (page 178, column 1, paragraph 2).  
Biomaterials used in regenerative medicine are designed to support restoration of the biological and mechanical properties of native tissues, where biomaterials can serve as a carrier for transplanted cells and provide support for structured tissue formation by endogenous cells (page 178, column 2, paragraph 2).  A biomaterial should be biocompatible, possess similar physical properties to native tissue and promote cellular interaction and tissue development while cells can be isolated from several sources (page 178, column 2, paragraphs 3-4).  Cells can be administered in different physical formats: in suspension or attached to a support matrix, where the goal of the chosen approach is to restore or repair tissues and organs with the most native outcome and the least complications (page 179, column 1, paragraph 2).  
A person of ordinary skill in the art would have been motivated to utilize the Zhang (i.e., Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier) regenerated urinary bladder transplant and apply it to spina bifida patients as discussed in Soler since Soler teaches that regenerative medicine offers potential new therapeutic options for congenital diseases, trauma, cancer, inflammation or other conditions (e.g., neurogenic bladder in children; i.e., spina bifida) in which organ structure and function are damaged or completely lost, while biomaterials as in Zhang used in regenerative medicine are designed to support restoration of the biological and mechanical properties of native tissues, where biomaterials can serve as a carrier for transplanted cells and provide support for structured tissue formation by endogenous cells.  
A person of ordinary skill in the art would have had a reasonable expectation of success in using the Zhang method and MSC-EPC scaffold for spina bifida patients in Soler since the references are involved in tissue engineering.  It would therefore have been obvious to a person of ordinary skill in the art at the time the invention was made to use the Zhang method and MSC EPC scaffold since they offer potential new therapeutic options for spina bifida patients.
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Reply, page 4), Applicant relies on arguments from the rejection of Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, above, also applies to this rejection.

Claim 30 remains rejected under 35 U.S.C. § 103(a) as obvious over Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, as applied to claims 20, 21, 25-29, and 31 above, taken further in view of Ameer et al. (U.S. PGPUB 2007/0071790; 2007; cited in the IDS dated 8/31/2020). 
The teachings of Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, are herein relied upon.
Regarding claim 30, the cited references do not teach that the thin-film scaffold comprises poly(1,8 octanediol-co-citrate) (POC).  
Ameer teaches that elastomeric materials are attractive in tissue engineering especially in soft tissue engineering (paragraph 8).  Ameer also teaches a novel biocompatible elastomeric polymer using citric acid copolymers that may be used in tissue engineering (paragraph 11).  Ameer teaches the preparation of POC, as well as porous flat sheet scaffolds and solid films (i.e., for a homogenous surface for cell growth) made of POC (paragraphs 44-46).  
Ameer teaches that POC may be useful both as substrata for the growth and propagation of tissues cells that may be seeded on the substrata and also as implantable devices (paragraph 37).  Where the POC polymers are used as bioimplantable devices, the substrate may be formulated into a shape suitable for implantation and that cells from any organ may be seeded onto the biocompatible polymers of the invention to produce useful tissue for implantation (paragraph 37).  In vitro biocompatibility of POC was evaluated in order to investigate the potential application in tissue engineering, especially for soft tissue engineering such as for bladder grafts (paragraph 63).  Ameer teaches that POC is a good substrate for supporting cell attachment (paragraph 63).
A person of ordinary skill in the art would have been motivated to substitute the SIS scaffold within Zhang, Naughton, Le Blanc and Charrier with the POC scaffold in Ameer since Ameer teaches that such POC scaffolds (e.g., a bladder patch) would provide a bioimplantable POC scaffold that is a good support for cell attachment.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the SIS scaffold within Zhang, Naughton, Le Blanc and Charrier with the POC scaffold in Ameer since the references are involved in tissue engineering and by doing so would provide an advantage to the Zhang, Naughton, Le Blanc and Charrier scaffold since POC polymers are used as bioimplantable devices, the substrate may be formulated into a shape suitable for implantation, cells from any organ may be seeded onto the biocompatible polymers and POC is a good substrate for supporting cell attachment.  
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Reply, page 4), Applicant relies on arguments from the rejection of Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, above, also applies to this rejection.

Claim 32 remains rejected under 35 U.S.C. § 103(a) as obvious over Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, as applied to claims 20, 21, 25-29, and 31 above, taken in view of Mareschi et al. (Journal of Cellular Biochemistry, Vol. 97, pp. 744-754; 2006; cited in the IDS dated 8/31/2020).
The teachings of Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, are herein relied upon.
Regarding claim 32, although the cited references teach the above, they do not explicitly teach that the mesenchymal stem cells and endothelial progenitor cells comprise pediatric mesenchymal stem and progenitor cells.  
Regarding claim 32, the claim recites “the mesenchymal stem cells and endothelial progenitor cells comprise pediatric mesenchymal stem and progenitor cells.”  Upon review of the specification, other than the recitation within claim 32, there is no indication as to what defines pediatric bone marrow stem and progenitor cells.  Taking its broadest reasonable interpretation, “pediatric” defines the source of the cells.  Absent evidence to the contrary, “pediatric bone marrow stem and progenitor cells” are BMMSCs and EPCs from a pediatric source.
Mareschi teaches that MSCs from bone marrow (BM) of pediatric and young adult donors were analyzed for growth kinetic, immunophenotype, telomere length, and karyotype during ex vivo expansion and that MSCs isolated from these two groups showed no morphological differences while their cell growth was strictly related to the donor’s age (Abstract).  Furthermore, analysis of the modulation of antigen expression in the MSCs isolated from the two groups indicated that there was no significant difference between the modulation of antigen expression (Abstract).  There was a high expression of CD90, CD29, CD44 and CD105 and variable and moderate expression of CD166 and CD106 at the start of MSC culture and at each passage during expansion (Abstract).  No chromosomal alteration or evidence of cellular senescence were observed in all analyzed samples (Abstract).  
Mareschi also teaches that data regarding healthy donor BM showed that MSCs isolated and expanded from pediatric and adult young donors did not present any fundamental differences regarding cellular characterization, except that MSCs isolated from pediatric donors have a faster growth rate than MSCs isolated from adult donors (page 753, column 1, paragraph 1).  That is, isolated and expanded BM MSCs from pediatric and adult young donors do not present any fundamental differences regarding cellular characterization.
In the instant case, in light of the above concerning claim 32, the evidence provided by Wakitani and Pittenger teach that mesenchymal cells in bone marrow (BMMSCs) contain progenitor cells (EPCs) of some mesenchymal tissues (Wakitani, page 199, column 1, paragraph 2).  Further, in light of the teachings from Mareschi, defining the source of cells does not affect the identity of the cells.  That is, BMMSCs (i.e., BMMSCs and EPCs), despite the source or age of the individual from which they are obtained, are BMMSCs (i.e., BMMSCs and EPCs).  
A person of ordinary skill in the art would have been motivated to utilize the information from Mareschi and apply it to the teachings from Zhang, Naughton, Le Blanc and Charrier since Mareschi teaches an alternative stem cell source that can be utilized or based on Mareschi, the cells in Zhang, Naughton, Le Blanc and Charrier are equivalent to pediatric sources since isolated and expanded BM MSCs from pediatric and adult young donors do not present any fundamental differences regarding cellular characterization.  A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the information from Mareschi and apply it to the teachings from Zhang, Naughton, Le Blanc and Charrier since in doing so provides Zhang, Naughton, Le Blanc and Charrier alternative equivalent sources of stem cells since BMMSCs (i.e., BMMSCs and EPCs), despite the source or age of the individual from which they are obtained, are BMMSCs (i.e., BMMSCs and EPCs).  
It is additionally noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103(a) (Reply, page 4), Applicant relies on arguments from the rejection of Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, above, to argue this rejection.  Therefore, the response set forth above for the rejection based on Zhang (as evidenced by Wakitani and Pittenger), Naughton, Le Blanc and Charrier, above, also applies to this rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.

Claims 20, 21 and 24-32 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7, 8, 10-13 and 15-18 of co-pending Application 14/625,168.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Co-pending Application 14/625,168 claim 1 is directed to a system that comprises a synthetic elastomeric scaffold for supporting and transplantation of cells, a cell population of isolated mesenchymal cells where greater than 90% of the MSCs are CD29+, CD44+, CD73+, CD90+, CD105+, CD166+, CD14-,CD34-, CD45-, CD117-, and CD133-, and a cell population of hematopoietic stem/progenitor cells (HSPCs) where greater than 90% of the HPSCs are CD34+, which reads on instant claims 20, 31 and 32.
Dependent claims 3, 4 and 7 are directed to narrower limitations directed to the type of scaffold, source of mesenchymal stem cells, and configuration of the scaffold, which read on instant claims 20, 29 and 30.
Co-pending Application 14/625,168 claim 8 is directed to method of tissue regeneration that comprises administering to a subject in need of tissue repair, the system of claim 1, which reads on instant claim claims 20, 28, 31 and 32
Dependent claims 10-12 are directed to narrower limitations directed to the type of scaffold, and repair tissue source, which read on instant claims 20, 21, 24, and 28-30. 
Co-pending Application 14/625,168 claim 13 is directed to an article of manufacture that comprises a cell scaffold configured to be inserted into a subject, where the cell scaffold is impregnated with CD34+ hematopoietic stem/progenitor cells (HSPCs as in claim 1) and bone marrow mesenchymal cells (with the above indicated surface markers from claim 1), which reads on instant claims 20, 28, 31 and 32.
Dependent claims 15-18 read on instant claims 20, 21 and 24-28.
It is noted that claims 1, 8 and 13 of co-pending Application No. 14/625,168 are species claims to instant claim 20 since claims 1, 8 and 13 of co-pending Application No. 14/625,168 are directed to narrower limitations of material transplanted in the subject (e.g., a scaffold and progenitor cells with specific CD markers), while instant claim 20 is directed to a generic transplantation step with mesenchymal stem cells with less specific CD markers. 
Therefore, in light of the above, the limitations within claims 1, 8 and 13 of co-pending Application No. 14/625,168 are narrower in comparison to the limitations of instant claim 1; thereby claims 1, 8 and 13 of co-pending Application No. 14/625,168 are species and anticipates instant claim 1. 
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Thus, claims 1, 8 and 13 of co-pending Application No. 14/625,168 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 20, 21 and 24-32 of the instant Application encompass and/or are encompassed by claims 1-8 and 10-18 of co-pending Application No. 14/625,168.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant indicates that filing a terminal disclaimer would be considered should the Application be allowed (Reply, page 6), which appears to be a request that the above provisional rejection be held in abeyance.  In view of the introductory paragraphs above, Applicant’s request is noted and denied.  See 37 C.F.R. § 1.111, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.
Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631